Citation Nr: 1713328	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include as secondary to her service connected bilateral knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1991 to December 1995 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral knee and ankle disorders. The Veteran appealed the denials of these claims in this decision and the Board also denied service connection for these claims in a November 2013 decision. She appealed the Board's decision to the U.S. Court of Appeals for Veterans' Claims (Court). In December 2014, the Court granted a joint motion for remand (JMR), which vacated and remanded the Board's November 2013 service connection denials. In a June 2015 decision, the Board remanded the bilateral knee and bilateral ankle claims for additional development. 

Following this development, the Appeals Management Center (AMC) granted the claims of entitlement to service connection for a right knee disability, a left knee disability and a left ankle disability in October 2015. The only matter remaining is the one currently before the Board, service connection for a right ankle disability. 

In February 2016 the right ankle claim was remanded for further development. Specifically, in February 2016 the Board made the explicit factual finding that the Veteran has a current right ankle disorder that manifests as a limitation on the range of motion of the right ankle. The claim was remanded for a VA examiner to opine on whether the Veteran's current right ankle disorder was caused or aggravated by her service-connected bilateral knee disorder. 

The Board also notes that the Veteran testified before the undersigned Veterans Law Judge via videoconference from the RO in Nashville in August 2012. 

In October 2016, a supplemental statement of the case (SSOC) was issued further denying the claim.
FINDING OF FACT

A right ankle disorder is not etiologically related to service, or due to or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder, to include as secondary to a bilateral knee disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2016); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

The Veteran had a swollen left ankle with tenderness on palpation and ambulation during service in March 1992. She also had numerous reports of bilateral knee pain throughout service. At her hearing, the Veteran testified that she has had chronic pain in both knees and both ankles since 1992. She indicated at the hearing that she did not believe she ever had treatment in service for the right ankle. Additionally, the Veteran contends that she has a current right ankle disability that was caused or is aggravated by her service-connected bilateral knee disability.  

The Veteran had a VA examination in January 2016 for her bilateral ankle condition. At the examination, the examiner found that the Veteran had a diagnosis for the left ankle of a "lateral collateral ligament sprain" but no diagnosis of the right ankle. However, as the Board noted in its February 2016 remand decision, the Veteran had an identical finding of an abnormal range of motion in her right ankle as well that included 0 to 10 dorsiflexion, 0 to 40 plantar flexion with no functional loss and no pain noted on examination. 

Based on the Board's February 2016 finding, the Veteran does have a current disability in her right ankle based on the restrictions in her range of motion. Therefore, element (1) is satisfied. 

The Board notes that there is no probative evidence of an in-service incurrence of a right ankle disability. While the Veteran testified that she has had chronic pain in both knees and both ankles, there is no documentation in service of any right ankle pain or diagnosis. Moreover, the Veteran acknowledged at her hearing that she did not believe she had had any treatment in service for her right ankle. Therefore, the Board turns to whether the right ankle was caused or aggravated by another service-connected disability. 

The Board remanded this claim to obtain nexus opinions as to whether the Veteran's current right ankle disability was caused or aggravated by her service-connected bilateral knee disabilities. 

In May 2016, the VA examiner opined that that it was less likely than not that the Veteran's decreased range of motion in her right ankle was caused or aggravated by her service-connected bilateral knee conditions.  The examiner noted that the Veteran does not have a diagnosed condition of the right ankle or documented injury and that her decreased range of motion is likely associated with progression of age and wear and tear on the ankle. This case was sent back to the VA examiner for an addendum opinion because the May 2016 opinion did not consider the Board's instructions that it had found that the Veteran did indeed have a current right ankle disability. 
 
In September 2016, the VA examiner opined that it was less likely than not that the Veteran's decreased range of motion in her right ankle was caused or aggravated by her service-connected bilateral knee conditions. The reasoning was that the Veteran has a normal gait and there has been no undue force applied to the right ankle due to the knee disability. 

Service treatment records indicate that the Veteran has had patellofemoral pain syndrome in both knees since April 1994 and currently utilizes knee braces and experiences pain when walking. There were, however, no findings of an abnormal gate in any VA examination of either the ankles or the knees. 

The Board finds that VA examiner's opinion to be probative and compelling. It considers the Veteran's service treatment records as well as her current symptoms. Moreover, there are no medical opinions in the record that contradict these findings. Therefore, the weight of the evidence is against finding that the Veteran's current right ankle disability is caused or aggravated by her service-connected bilateral knee disability.  

II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in September 2010 letter prior to the initial adjudication of her claim.  She has not alleged any notice deficiency during the adjudication of her claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  Moreover, the Veteran has been provided with numerous VA examinations regarding her right ankle disability. 

There has also been substantial compliance with remand directives. The claim was previously remanded for a nexus opinion on secondary service connection. While an addendum opinion was ordered due to an initial insufficient finding, the September 2016 VA examination opinion did substantially comply with remand directives. 


ORDER

Entitlement to service connection for a right ankle disorder, to include as secondary to her service connected disability is denied. 




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


